108/2022   14 : 07 OPD Reg i on 5 Anaconda                     (FAX)4065634256           P



                                                                                                  08/09/2022
     ORIGINAL
               IN THE SUPREME COURT OF THE STATE OF MONTANA                                   Case Number: DA 21-0474

                                 DA-21-0474
                                                                         FILL-0
    ROGER L. ROWE,
                                                                          AUG 0 8 2022
                                                                      Bowen Greenwood
           Petitioner and Appellant,                                Clerk of Supreme Court
                                                                       State of lVlontana


    v.                                                ORDER FOR EXTINSIOiN
                                                             OF TIM:
    MARI E. ROWE,

           Respondent and Appellee.


          Upon review of the Petitioner and Appellant's Motion for Extension of
    Time, noting that opposing counsel has no objection and good cause found thereil,

        IT IS HEREBY ORDERED that the Motion for Extension of Tim! is
    GRANTED.

          IT IS FURTHER ORDERED that the AppAant shall prep               file, and st:r ve
    the opening brief on appeal no later than the — day of                    pig., 2C 2.

           Dated this        —           day of                          , 20:;2.




                                                              hief Justic




                                                                     VILLA)
                                                                      AUG 0 9 2022
                                                                   Bowen Greunwooa
                                                                 Clerk of Supreme Couri
                                                                     Stata n1 Mnr.tnna